

117 HR 2312 IH: Mentoring and Supporting Families Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2312IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Evans (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for the use of peer support, peer mentoring, and career coaching in demonstration projects conducted under the health profession opportunity grant program under section 2008 of the Social Security Act.1.Short titleThis Act may be cited as the Mentoring and Supporting Families Act.2.Use of peer support, peer mentoring, and career coachingSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following:(c)Use of peer support, peer mentoring, and career coaching(1)Preference in considering applicationsIn considering applications for a grant under this section, the Secretary shall give preference to—(A)applications that include opportunities for peer support or peer mentoring, and make career coaching available, as part of the case management plan; and(B)applications that include a commitment to providing project participants with a monthly cash stipend equivalent to 50 percent of the Federal poverty level.(2)Inclusion among support servicesA project for which a grant is made under this section shall include case management plans that include career coaching (with the option to offer appropriate peer support and mentoring opportunities to help develop soft skills and social capital), which may be offered on an ongoing basis before, during, and after initial training as part of a career pathway model..3.Effective dateThe amendment made by this Act shall take effect on October 1, 2021.